Name: COUNCIL REGULATION (EURATOM, ECSC, EEC) No 1419/93 of 3 June 1993 determining the weightings applicable to the remuneration of officials posted in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 93 Official Journal of the European Communities No L 140/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 1419/93 of 3 June 1993 determining the weightings applicable to the remuneration of officials posted in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, employment, to officials posted in third countries should therefore be determined with effect from 1 July 1992, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1992, the weightings applicable to remuneration paid, in the currency of their country of employment, to officials posted in third countries shall be determined as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the general budget of the European Communities during the month preceding the date on which this Regulation enters into force . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to Staff Regulations of officials and the conditions of employment of other servants of the Euro ­ pean Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (EEC, Euratom, ECSC) No 3761 /92 (2), and in parti ­ cular the first subparagraph of Article 13 of Annex X thereto, Having regard to the proposal from the Commission, Whereas account should be taken of changes in the cost of living in third countries and whereas the weightings to the remuneration paid, in the currency of their country of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1993 . For the Council The President N. HELVEG PETERSEN (') OJ No L 56, 4. 3 . 1968, p. 1 . (2) OJ No L 383, 29 . 12. 1992, p. 1 . No L 140/2 Official Journal of the European Communities 11 . 6 . 93 ANNEX Country of employment Weightings applicable with effect from 1 July 1992 Country of employment Weightings applicable with effect from 1 July 1992 Algeria 91,8300000 Angola 990,4700000 Antigua and Barbuda 93,9200000 Argentina 101,3000000 Australia 96,2200000 Austria 125,6600000 Bahamas (*) 0,0000000 Bangladesh 76,1500000 Barbados 86,3800000 Belize 85,2200000 Benin 90,6600000 Botswana 73,7300000 Brazil 72,6700000 Bulgaria 31,2800000 Burkina Faso 1 1 7,6300000 Burundi 84,2200000 Cameroon 138,8700000 Canada 81,3600000 Central African Republic 171,7400000 Chad 146,8800000 Chile 78,0100000 China 84,1700000 Colombia 47,6100000 Comoros 118,9800000 Congo 141,1200000 Costa Rica 62,2000000 Cote d'lvoire 127,1200000 Cyprus 95,8300000 Czechoslovakia 45,5700000 Djibouti 1 1 8,7 1 00000 Dominican Republic 65,2500000 Egypt 43,8900000 Equatorial Guinea 116,0800000 Ethiopia 93,2200000 Fiji 63,0400000 Finland 131,3500000 Gabon 181,7400000 Gambia 80,2400000 Ghana 61,0900000 Grenada 98,5800000 Guatemala 47,3300000 Guinea 92,3700000 Guinea Bissau 72,1300000 Guyana 36,6600000 Haiti 117,2200000 Hong Kong 91,8800000 Hungary 57,1700000 India 36,8700000 Indonesia 84,2300000 Israel 107,4800000 Jamaica 47,7200000 Japan 172,9100000 Jordan 79,8200000 Kenya 65,0200000 Lebanon 19,2700000 Lesotho 60,6400000 Liberia 154,1500000 Madagascar 68,0800000 Malawi 62,2000000 Malaysia 97,9200000 Mali 116,6500000 Malta 69,9500000 Mauritania 104,2200000 Mauritius 79,0300000 Mexico 82,3000000 Morocco 73,8500000 Mozambique 51,3600000 Namibia 76,4800000 Netherlands Antilles 81,6800000 New Caledonia 124,8200000 Niger 115,0000000 Nigeria 35,1000000 Norway 139,8000000 Pakistan 36,3500000 Papua New Guinea 91,4300000 Peru 125,5500000 Philippines 54,4800000 Poland 73,5800000 Republic of Cape Verde 93,9300000 Romania 41,4200000 Russia 123,7800000 Rwanda 97,1400000 Sao Tome and Principe (*) 0,0000000 Saudi Arabia 61,4400000 Senegal 132,5900000 Seychelles 113,9100000 Sierra Leone 66,3700000 Solomon Islands 75,8400000 Somalia 126,6000000 South Africa (The Cape) 64,9900000 South Africa (Pretoria) . 61,3300000 South Korea 1 00,0300000 Sudan 28,9200000 Surinam 201,9800000 Swaziland 55,3700000 Sweden 141,6500000 Switzerland 1 25,9600000 Syria 1 56,9200000 Tanzania 48,4500000 Thailand 71,9600000 11 . 6 . 93 Official Journal of the European Communities No L 140/3 Weightings Country of employment aeffectÃ  th 1 July 1992 Venezuela 51,2600000 Vietnam 30,0500000 Western Samoa 67,3500000 Yugoslavia 35,4100000 Zaire 30,3800000 Zambia 65,0900000 Zimbabwe 52,2100000 Weightings Country of employment aPeffect, ferom th 1 July 1992 Togo 103,3000000 Tonga 79,7300000 Trinidad and Tobago 79,5300000 Tunisia 61,6800000 Turkey 60,7400000 Uganda 44,0500000 United States of America (New York) 111,0800000 United States of America (Washington) 98,8600000 Uruguay 84,4000000 Vanuatu 91,8900000 (") Not available.